IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              November 26, 2007
                                No. 06-60904
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
GEORGE NELSON

                                           Petitioner-Appellant

v.

CONSTANCE REESE; RITA A. STANLEY

                                           Respondents-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                            USDC No. 5:06-CV-56


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      George Nelson, former federal prisoner # 09924-018, challenges, pro se, the
denial of his motion under Federal Rule of Civil Procedure 60(b), which he filed
following the dismissal of his 28 U.S.C. § 2241 petition as moot because he had
been deported.    Nelson contends that the Bureau of Prisons (BOP) and
Immigration and Customs Enforcement Agency (ICE) unconstitutionally
extended his prison term by failing to deport him by March 23, 2006. He claims




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60904

the agencies are liable for his “illegal . . . incarceration” and the stress they have
caused his family.
      When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that judgment.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are afforded liberal construction, pro se litigants
must still brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993). Nelson does not challenge the district court’s
determination that, because he had already been released and deported, his §
2241 petition was moot. Accordingly, Nelson has abandoned any challenge to
the dismissal of his § 2241 petition as moot. See Yohey, 985 F.2d at 224-25;
Brinkmann, 813 F.2d at 748.
      The denial of a Rule 60(b) motion is reviewed for abuse of discretion. See
Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc). Under
this standard, “[i]t is not enough that the granting of relief might have been
permissible, or even warranted–denial must have been so unwarranted as to
constitute an abuse of discretion.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396,
402 (5th Cir. 1981). The only relief Nelson specifically requested from the
district court was his immediate release from prison and deportation. He was
released and deported. Thus, it cannot be said that the district court abused its
discretion in denying Nelson’s Rule 60(b) motion.
      AFFIRMED.




                                          2